 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT dated as of July 24, 2012 by and between American
Realty Capital Properties, Inc., a Maryland corporation (the "REIT"), and The
CAMBR Charitable Foundation Trust, a trust formed under the laws of the state of
New York (the "Purchaser"). Unless otherwise defined, capitalized terms used in
this Agreement are defined in Section 7; references to an "Exhibit" are, unless
otherwise specified, to an Exhibit attached to this Agreement; references to a
"Section" are, unless otherwise specified, to a section of this Agreement. In
consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the REIT and the Purchaser respectively agree, as follows:

 

1.          Agreement to Sell and Purchase the Shares.

 

1.1.          At the Closing provided for in Section 2, subject to the terms and
conditions of this Agreement, the REIT will issue and sell to the Purchaser and
the Purchaser will purchase from the REIT, 283,018 shares (the "Shares") of the
REIT’S Series B Convertible Preferred Stock, par value $.01 per share (the
"Preferred Stock"), having the rights, restrictions, privileges and preferences
set forth in the form of Articles Supplementary attached as Exhibit A hereto.

 

1.2.          The cash purchase price (the "Purchase Price") for the Shares is
set forth on the signature page hereto.

 

2.          Closing of Sale of Shares. The purchase and delivery of the Shares
to be purchased by the Purchaser shall take place at the offices of Proskauer
Rose LLP, 11 Times Square, New York, New York 10036, at a closing (the
"Closing") on the date hereof or such other place or such other date as the
Purchaser and the REIT may mutually agree (such date on which the Closing shall
have actually occurred, the "Closing Date"). At the Closing, the REIT will
deliver or cause to be delivered to the Purchaser the Shares to be purchased by
it against payment of the Purchase Price. Payment of the Purchase Price by the
Purchaser shall be by wire transfer of immediately available funds to such
account(s) designated by the REIT to the Purchaser in writing at least one
business day prior to the Closing. If at the Closing (i) the REIT fails to
tender to the Purchaser any of the Shares to be purchased as provided in this
Section 2 or (ii) the Purchaser fails to tender the cash Purchase Price for the
Shares to the REIT, the Purchaser or the REIT, as the case may be, shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any other rights each may have by reason of such failure or such
non-fulfillment.

 

3.          Conditions to Closing.

 

3.1.          Conditions Precedent to Obligations of the Purchaser on the
Closing Date. The Purchaser’s obligation to purchase and pay for the Shares to
be sold to it at the, Closing is subject to the fulfillment prior to or at the
Closing of the following conditions, any or all of which may be waived in
writing at the option of the Purchaser:

 

 

 

 

(a)          Representations and Warranties. The representations and warranties
of the REIT contained in Section 4 hereof (other than those that relate to a
particular date or period earlier than the Closing Date) shall be correct in all
material respects when made and at the time of the Closing, after giving effect
to the sale of the Shares and the other transactions contemplated to be
consummated at the Closing by this Agreement and the other Transaction
Documents, except that any representation or warranty that relates to a
particular date or period earlier than the Closing Date shall have been true in
all material respects as of such date or period.

 

(b)          Performance. The REIT shall have performed and complied with, in
all material respects, all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at the Closing.

 

(c)          Closing Certificates. The REIT shall have delivered to the
Purchaser an Officer's Certificate, dated the Closing Date, certifying that the
conditions specified in Section 3.1 (a) and (b) have been fulfilled.

 

(d)          Legal Investment. On the Closing Date, the Purchaser's purchase of
the Shares shall be permitted by the laws and regulations of the jurisdiction to
which the Purchaser is subject (including, without limitation, Section 5 of the
Securities Act) and shall not be enjoined (temporarily or permanently) under,
prohibited by or contrary to any injunction, order or decree applicable to the
Purchaser.

 

(e)          Proceedings and Documents. All corporate, partnership and other
proceedings contemplated by this Agreement and the other Transaction Documents
shall be reasonably satisfactory to the Purchaser in form and substance, and the
Purchaser shall have received all such counterpart originals or certified or
other copies of such documents as the Purchaser may reasonably request.

 

(f)          Related Matters. As of the Closing, none of the REIT's Charter
Documents shall have been modified or amended since the date such documents were
delivered to the Purchaser by the REIT except for any such amendment or
supplement to the REIT's Charter as is contemplated or necessitated by this
transaction, substantially in the form of Exhibit A. The REIT shall have
executed and delivered to the Purchaser the Ownership Limit Waiver Letter
substantially in the form of Exhibit B.

 

(g)          No Adverse U.S. Legislation, Action or Decision. No legislation,
order, rule, ruling or regulation shall have been enacted or made by or on
behalf of any governmental body, department or agency of the United States, nor
shall any decision of any court of competent jurisdiction within the United
States have been rendered which, in the Purchaser’s reasonable judgment, could
have a Material Adverse Effect on the REIT and the Subsidiaries on a
consolidated basis. There shall be no action, suit, investigation or proceeding
pending or threatened, against or affecting the Purchaser, any of its properties
or rights, or any of its Affiliates, associates, officers or directors, before
any court, arbitrator or administrative or governmental body which (i) seeks to
restrain, enjoin, prevent the consummation of or otherwise affect the
transactions contemplated by this Agreement and the other Transaction Documents,
or (ii) questions the validity or legality of any such transactions or seeks to
recover damages or to obtain other relief in connection with any such
transactions, and there shall be no valid basis for any such action, proceeding
or investigation.

 

2

 

 

(h)          Governmental and Third Party Permits, Consents, Etc. The REIT shall
have duly applied for and obtained all approvals, orders, licenses, consents and
other authorizations (collectively, the "Approvals") from each federal, state
and local government and governmental agency, department or body, or pursuant to
any agreement to which the REIT is a party or to which it or any of its assets
is subject, which may be required in connection with this Agreement and the
other Transaction Documents.

 

(i)          The NASDAQ Capital Market Listing. As of the Closing, the listing
of shares of the Common Stock on The NASDAQ Capital Market shall not have been
terminated, nor shall the REIT have been notified that such listing may be
terminated or that any termination is contemplated.

 

(j)          Additional Certificates. The Purchaser shall have received a
certificate, dated the Closing Date, from the Secretary (or Assistant Secretary)
of the REIT, substantially in the form of Exhibit C.

 

(k)          Origination Fee. The REIT shall have paid the Purchaser the
origination fee set forth on the signature page hereto.

 

3.2.                Conditions Precedent to Obligations of the REIT on the
Closing Date. The REIT's obligation to issue the Shares at the Closing is
subject to the fulfillment prior to or at the Closing of the following
conditions, any or all of which may be waived in writing at the option of the
REIT:

 

(a)          Representations and Warranties. The representations and warranties
of the Purchaser in Section 5 hereof (other than those that relate to a
particular date or period earlier than the Closing Date) shall be correct in all
material respects on the Closing Date and any representations or warranty that
relates to a particular date or period earlier than the Closing Date shall have
been true in all material respects as of such earlier date or period.

 

(b)          Performance. The Purchaser shall have performed and complied with,
in all material respect, all agreements and conditions contained in this
Agreement required to be performed or complied with prior to or at the Closing.

 

(c)          Closing Certificate. The Purchaser shall have delivered to the REIT
an Trustee’s Certificate, dated the Closing Date, certifying that the conditions
specified in Section 3.2(a) and (b) have been fulfilled.

 

(d)          Related Matters. At the Closing, the REIT shall have received
payment in full for the Shares issued pursuant to this Agreement.

 

(e)          No Adverse U.S. Legislation, Action or Decision. No legislation,
order, rule, ruling or regulation shall have been enacted or made by or on
behalf of any governmental body, department or agency of the United States, nor
shall any decision of any court of competent jurisdiction within the United
States have been rendered which, in the REIT's reasonable judgment, could have a
Material Adverse Effect on the REIT and its Subsidiaries on a consolidated
basis. There shall be no action, suit, investigation or proceeding pending or
threatened against or affecting the REIT, any of its properties or rights, or
any of its Affiliates, associates, officers or directors, before any court,
arbitrator or administrative or governmental body which (1) seeks to restrain,
enjoin, prevent the consummation of or otherwise affect the transactions
contemplated by this Agreement and the Other Transaction Documents, or (ii)
questions the validity or legality of any such transactions or seeks to recover
damages or to obtain other relief in connection with any such transactions, and
there shall be no valid basis for any such action, proceeding or investigation.

 

3

 

 

(f)          Governmental and Third Party Permits, Consents, Etc. The Purchaser
shall have duly applied for and obtained all Approvals from each federal, state
and local government and Governmental agency, department or body, or pursuant to
any agreement to which the Purchaser, is a party or to which it or any of its
assets is subject, which are be required in connection with this Agreement and
the other Transaction Documents.

 

(g)          Proceeding and Documents. All corporate, partnership and other
proceedings contemplated by this Agreement and the other Transaction Documents
shall be reasonably satisfactory in form and substance to the REIT and the REIT
shall have received all such counterpart originals or certified or other copies
of such documents as the REIT may reasonably request.

 

(h)          Additional Certificates. The REIT shall have received a
certificate, dated the Closing Date, from the Secretary (or Assistant Secretary)
of the Purchaser, substantially in the form of Exhibit D.

 

(i)          Legal Investment. On the Closing Date, the Purchaser's purchase of
the Shares shall be permitted by the laws and regulation of the jurisdiction to
which Purchaser is subject (including, without limitation, Section 5 of the
Securities Act) and shall not be enjoined (temporarily or permanently) under,
prohibited by or contrary to any injunction, order or decree applicable to the
Purchaser.

 

(j)          The NASDAQ Capital Market Listing. As of the Closing, the listing
of shares of Common Stock on The NASDAQ Capital Market shall not have been
terminated, nor shall the REIT have been notified that such listing may be
terminated or that any termination is contemplated.

 

4.          Representations and Warranties, Covenants, Etc. of the REIT. In
order to induce the Purchaser to purchase the Shares, the REIT hereby represents
and warrants that, with such exceptions as are specifically set forth in a
letter delivered by the REIT to the Purchaser prior to the execution of this
Agreement (the "Disclosure Letter," which Disclosure Letter shall be deemed to
be part of this Agreement):

 

4

 

 

4.1.          Organization and Qualification, Authority. Each of the REIT and
the Subsidiaries, whether wholly or indirectly owned, (i) is a corporation duly
incorporated, or a partnership, limited partnership or limited liability company
duly formed, and is validly existing and in good standing under the laws of its
jurisdiction of its incorporation or formation; (ii) has full corporate,
partnership or limited liability company power and authority to own and lease
its respective properties and carryon its respective business as presently
conducted; and (iii) is duly qualified, registered or licensed as a foreign
corporation, partnership, limited partnership or limited liability company to do
business and is in good standing in each jurisdiction in which the ownership or
leasing of its respective properties or the character of its present operations
makes such qualification, registration or licensing necessary, except where the
failure so to qualify or be in good standing would not reasonably be expected to
have a material adverse effect on the condition (financial or otherwise),
assets, business or results of operations (a "Material Adverse Effect") of the
REIT and the Subsidiaries on a consolidated basis. The REIT has heretofore made
available to Purchaser complete and correct copies of the Charter, the Articles
Supplementary, and the by-laws or equivalent document of the REIT, each as
amended and restated to date and as presently in effect (collectively, the
"Charter Documents").

 

4.2.           Licenses. Each of the REIT and the Subsidiaries holds all
licenses, franchises, permits, consents, registrations, certificates and other
approvals (individually, a "License" and collectively, "Licenses") required for
the conduct of its business as presently conducted, and operates in substantial
compliance therewith, except where the failure to hold any such License or to
operate in compliance therewith would not reasonably be expected to have a
Material Adverse Effect on the REIT and the Subsidiaries on a consolidated
basis. Each of the REIT and each of the Subsidiaries are in compliance with all
applicable laws, regulations, orders and decrees, except in each case where the
failure so to comply would not reasonably be expected to have a Material Adverse
Effect on the REIT and the Subsidiaries on a consolidated basis, or a Material
Adverse Effect on the ability of the REIT to perform on a timely basis any
obligation that the REIT has or will have under any Transaction Document to
which it is a party .

 

4.3.          Corporate and Governmental Authorization, No Contravention. The
execution, delivery and performance by the REIT of the Transaction Documents and
all other instruments or agreements to be executed in connection herewith or
therewith and the issuance and sale to (and the purchase hereunder by) the
Purchaser of the Shares pursuant to this Agreement (a) are within the REIT's
corporate powers; (b) have been duly authorized by all necessary corporate
action on the part of the REIT; (c) do not require any License or Approval
(except such as have been obtained), except where the failure to obtain any such
License or Approval would not reasonably be expected to have a Material Adverse
Effect on the REIT and the Subsidiaries on a consolidated basis; (d) do not
contravene or constitute a default under or violation of or do not or will not
result in the creation or imposition of any Lien on any asset of the REIT or any
of its Subsidiaries (i) any provision of applicable law or regulation of any
Governmental Authority, (ii) the Charter Documents or similar documents of any
Subsidiary, (iii) any agreement (or require the consent of any Person under any
agreement that has not been made or obtained) to which the REIT or any of the
Subsidiaries are a party, or (iv) any judgment, injunction, order, decree or
other instrument binding upon the REIT, any of the Subsidiaries or any of their
respective properties, except where such contravention, default or violation or
creation or imposition of Liens in this Section 4.3(d) would not reasonably be
expected to have a Material Adverse Effect on the REIT and the Subsidiaries on a
consolidated basis.

 

4.4.          Validity and Binding Effect. Each of the Transaction Documents,
when executed and delivered in accordance with this Agreement, will be duly
executed and delivered by the REIT and will be a valid and binding agreement of
the REIT, enforceable against the REIT in accordance with its terms.

 

5

 

 

4.5.          Capitalization.

 

(a)          As of July 23, 2012 the REIT had authorized 350,000,000 shares of
capital stock consisting of (a) 240,000,000 shares of common stock, par value
$0.01 per share (the "Common Stock"), (b) 10,000,000 shares of manager's stock,
par value $0.01 per share (the "Manager's Stock"), and (c) 100,000,000 shares of
preferred stock, par value $0.01 per share (the "Preferred Stock"). As of July
23, 2012, there were (i) 10,996,167 shares of Common Stock outstanding, (ii)
167,450 shares of Manager Stock outstanding and (iii) 545,454 shares of
Preferred Stock outstanding. As of the Closing, the Shares will be duly
authorized and validly issued and, upon payment therefor in accordance with the
terms hereof, will be validly issued, fully paid and non-assessable and free of
any preemptive or similar rights or of any encumbrances, equities or claims of
any nature whatsoever except as created in favor of the Purchaser.

 

(b)          Except as disclosed in the SEC Filings, as of the Closing Date,
there are no outstanding subscriptions, options, warrants, rights, convertible
or exchangeable securities or other agreements or commitments of any character
obligating the REIT or the Subsidiaries to issue any securities. As of the
Closing Date, there are no voting trusts or other agreements or understandings
in favor of any person other than the REIT or the Subsidiaries to which the REIT
or the Subsidiaries are a party with respect to the voting of the Capital Stock
or partnership interests of the REIT or the Subsidiaries, as the case may be.

 

4.6.          Litigation, Defaults. There is no action, suit, proceeding or
investigation pending or, to the knowledge of the REIT, threatened against or
affecting the REIT or any of the Subsidiaries, or any properties of any of the
foregoing, before or by any court or arbitrator or any governmental body, agency
or official which (individually or in the aggregate) could reasonably be
expected to (i) have a Material Adverse Effect on the REIT and the Subsidiaries
on a consolidated basis, or (ii) impair the ability of the REIT, to perform
fully any material obligation which the REIT, has or will have under any
Transaction Document. Neither the REIT nor any Subsidiary is in violation of, or
in default under (and there does not exist any event or condition which, after
notice or lapse of time or both, would constitute such a default under), any
term of its Charter Documents or similar documents of any Subsidiary or of any
term of any agreement, instrument, judgment, decree, order, statute, injunction,
governmental regulation, rule or ordinance (including without limitation, those
relating to zoning, city planning or similar matters) applicable to the REIT or
any Subsidiary or to which the REIT or any Subsidiary is bound, or to any
properties of the REIT and any Subsidiary, except in each case to the extent
that such violations or defaults, individually or in the aggregate, would not
reasonably be expected to (a) affect the validity of any Transaction Document,
(b) have a Material Adverse Effect on the REIT and any Subsidiary on a
consolidated basis, or (c) impair the ability of the REIT to perform fully any
material obligation which the REIT has or will have under any Transaction
Document.

 

6

 

 

4.7.          Public Reports, No Material Adverse Change. As of their respective
dates, each SEC Filing filed since December 31, 2011 complied as to form in all
material respects with the requirements of the Securities Act and the 1934 Act
and did not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein, in light of the circumstances under
which they were made, or necessary to make the statements therein not
misleading. The Company has made all of the SEC Filings required to be made by
it since December 31, 2011. Except as disclosed in the SEC Filings or any press
releases issued by the REIT and attached to the Disclosure Letter, there has
been since December 31, 2011 no adverse change in the condition (financial or
other), assets, business, or results of operations of the REIT or any of the
Subsidiaries which could reasonably be expected to have material Adverse Effect
on the REIT and the Subsidiaries on a consolidated basis, other than those
occurring as a result of general economic or financial conditions or other
developments which are not unique to the REIT or any Subsidiary but also
generally affect other Persons who participate or are engaged on the lines of
business in which the REIT or any Subsidiary participate or are engaged. Except
as for matters reflected or reserved against in the balance sheet included in
the REIT's most recent 10-Q as filed with the Commission, and except as
disclosed in the SEC Filings or any press release issued by the REIT and
attached to the Disclosure Letter (in each case as filed with the Commission or
issued since the date of filing of the REIT's most recent 10-Q), since the date
of such balance sheet there has been no obligation or liability (contingent or
otherwise) incurred by the REIT or any of the Subsidiaries, except liabilities
or obligations (i) which were incurred in the ordinary course of business
consistent with past practice or (ii) which could not have been, and could not
be, reasonably expected to have a Material Adverse Effect on the REIT and its
Subsidiaries on consolidated basis.

 

4.8.          Private Offering. No form of general solicitation or general
advertising, including, but not limited to, advertisements, articles, notices or
other communications, published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising, was used
by the REIT or any of the REIT's representatives, or, to the knowledge of the
REIT, any other Person acting on behalf of the REIT in connection with the
offering of the Shares. The REIT further represents to the Purchaser that,
assuming the accuracy of the representations of the Purchaser as set forth in
Section 5 hereof, neither the REIT nor any Person acting on the REIT' s behalf
has knowingly taken or will take any action which would subject the issue and
sale of the Shares to the provisions of Section 5 of the Securities Act.

 

4.9.          Broker's or Finder's Commissions. All negotiations relative to
this Agreement and the transactions contemplated hereby have been carried out by
the REIT directly with the Purchaser without the intervention of any person on
behalf of the REIT in such manner as to give rise to any valid claim by any
Person against the Purchaser for a finder's fee, brokerage commission or similar
payment.

 

4.10.         Investment Company Act, Public Utility Holding Company. U.S.
Entity. The REIT (i) is not an "investment company" within the meaning of the
Investment Company Act of 1940, as amended (the "1940 Act"), (ii) is not an
"investment company" for purposes of Section 12(d)(l) of the 1940 Act, (iii) is
not and will not become a "holding company" or a “subsidiary company" within the
meaning of the Public Utility Holding Company Act of 1935,as amended, (iv) is
not and will not be headquartered or organized in any jurisdiction outside the
United States of America or (v) does not directly or indirectly conduct
activities' or own assets in any foreign jurisdiction.

 

4.11.         Tax Matters.

 

(a)          The REIT has been, for each year ending on or after December 31,
2011, organized and operated in conformity with the requirements for
qualification and taxation as a "real estate investment trust" under the Code
and the Treasury Regulations promulgated thereunder.

 

7

 

 

(b)          To the best knowledge of the REIT, the REIT is not currently a
“pension-held REIT" within the meaning of Code Section 856(h)(3)(D) and the
Treasury Regulations promulgated thereunder.

 

(c)          ARC Properties Operating Partnership, L.P., a Delaware limited
partnership (the "Operating Partnership"), and each of the REIT' s Subsidiaries
that is eligible to be classified as a partnership for federal income tax
purposes is so classified and taxed.

 

(d)          The REIT will use reasonable efforts not to take any action or not
to permit any action to be taken (to the extent the action is within the control
of the REIT) that would cause any of the representations set forth in this
Section 4.12 to be incorrect or incomplete if made as of any date following the
Closing. In the event of the taking or proposed taking of any action that would
cause the representation set forth in Section 4. 12(b) to be incorrect if made
as of any date following the Closing, the REIT shall use reasonable efforts to
notify the Purchaser prior to the taking of such action.

 

4.12.         No Other Representations. The REIT shall not be deemed to have
made to the Purchaser any representation or warranty other than as expressly
made by the REIT in this Agreement and in the other Transaction Documents.
Without limiting the generality of the foregoing, and notwithstanding any
otherwise express representations and warranties made by the REIT in this
Section 4, the REIT makes no representation or warranty to the Purchaser with
respect to any projections, estimates or budgets heretofore delivered to or made
available to the undersigned of future revenues, expenses or expenditures or
future results of operations.

 

5.          Representations and Warranties, Covenants, Etc. of the Purchaser. In
order to induce the REIT to sell the Shares, the Purchaser hereby represents and
warrants that:

 

5.1.          Purchase for Investment, Source of Funds.

 

(a)          The Purchaser is an accredited investor as defined in Regulation D
under the Securities Act and that it is purchasing the Shares for its own
account or for one or more separate accounts maintained by it or for the account
of one or more institutional investors on whose behalf the Purchaser has
authority to make this representation for investment and not with a view to the
distribution thereof or with any present intention or plan of distributing or
selling any of the Shares except in compliance with the Securities Act provided
that the disposition of the Purchaser's Property shall at all times be within
its control.

 

(b)          The Purchaser has full power and authority and has taken all action
necessary to authorize it to enter into and perform its obligations under the
Transaction Documents and all other documents or instruments contemplated
hereby. The Transaction Documents are legal, valid and binding obligations of
the Purchaser and are enforceable in accordance with their terms.

 

8

 

  

5.2.          ERISA Matters. None of the funds proposed to be used by the
Purchaser to purchase the Shares constitutes assets of an employee benefit plan
within the meaning of ERISA.

 

5.3.          No Advertisement or Solicitation. The Purchaser acknowledges that
the offer and sale of the Shares to it has not been accomplished by any form of
general solicitation or general advertising, including, but not limited to, (i)
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media, or broadcast over television or radio or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

5.4.          Restrictions on Transfer. The Purchaser understands and
acknowledges that none of the Shares or the Common Stock issuable on conversion
of the Shares have been registered under the Securities Act or registered or
qualified under the securities laws of any state by reason of a specific
exemption from the registration provisions thereof which exemption depends upon,
among other things, the bona fide nature of the investment intent of the
Purchaser as expressed herein and the accuracy and completeness of the other
representations of the Purchaser set forth herein. The Purchaser understands and
acknowledges that the Shares may not be sold, assigned or transferred absent
effective registration thereof under the Securities Act and applicable state
securities laws, or (ii) absent compliance with Section 6.2 and that it must
bear the economic risks of this investment resulting from such limitations. The
Purchaser understands and acknowledges that it must comply with the provisions
of Section 4.07 of the Charter.

 

5.5.          Disclosure of Information. The Purchaser:

 

 (i)          has been furnished with and has carefully read and reviewed the
SEC Filings, and has been afforded access to all information necessary to
evaluate the merits and risks of the acquisition of the Securities, and has
relied solely except as indicated in subsections (ii) and (iii) below) on such
materials or documents and on the representations, warranties, covenants and
other agreements of the REIT contained in the Transaction Documents;

 

 (ii)         has been provided an opportunity to obtain any additional
information requested concerning the Shares, the Common Stock, the REIT and the
Subsidiaries;

 

 (iii)        has been given the opportunity to ask questions of, and receive
answers from, the REIT and the Subsidiaries, or a person or persons acting on
the behalf of the REIT and the Subsidiaries, concerning the terms and conditions
of the Transaction Documents and other matters pertaining to this investment,
and has been given the opportunity to obtain such additional information
necessary to verify the accuracy of the materials or documents that were
provided in order for it to evaluate the merits and risks of an investment in
the REIT to the extent the REIT or the Subsidiaries, as the case may be, possess
such information or can acquire it without unreasonable effort or expense, and
has not been furnished any other offering literature or prospectus on which it
is entitled to rely except as mentioned herein; and

 

9

 

 

 (iv)        has determined that the Shares and the Common Stock are a suitable
investment for it and that at this time it can bear the economic risk of the
investment.

 

5.6.          Investment Experience. The Purchaser represents that it has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Shares and the Common
Stock and protecting its own interests in connection with the investment and has
obtained sufficient information from the REIT and the Subsidiaries to evaluate
the merits and risks of an investment in the Shares and the Common Stock. The
Purchaser has not utilized any person as its purchaser representative or
professional advisor in connection with evaluating such risks and merits. The
Purchaser has not been organized solely for the purpose of acquiring the Shares
and the Common Stock.

 

5.7.          Investor Awareness. The Purchaser acknowledges, agrees and is
aware that: (i) no federal or state agency has passed upon the Shares or the
Common Stock or made any finding or determination as to the fairness of this
investment nor any recommendation or endorsement of the investment;

 

 (i)          there are substantial risks of loss of investment incidental to
the purchase of the Shares and the Common Stock; and

 

 (ii)         neither the REIT, the Subsidiaries nor any of their affiliates or
representatives has provided the Purchaser with any investment, tax, legal,
regulatory or accounting advice with respect to the investment in or ownership
of the Shares and the Common Stock; provided, however that the REIT confirms the
representations, warranties, covenants and other agreements of the REIT
contained in the Transaction Documents.

 

5.8.          Broker's or Finder's Commissions. All negotiations relative to
this Agreement and the transactions contemplated hereby have been carried out by
Purchaser directly with the REIT without the intervention of any person on
behalf of Purchaser in such manner as to give rise to any valid claim by any
Person against the REIT for a finder's fee, brokerage commission or similar
payment.

 

6.          Restrictions on Transfer.

 

6.1.          Restrictive Legends. In addition to the legend required by Section
4.07 of the Charter to the extent applicable, any certificate or other document
issued in respect of any Shares shall be endorsed with the legend set forth
below, as appropriate:

 

 (i)           "THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR
REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
SOLD, 'TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED (1) ABSENT AN EFFECTIVE
REGISTRATION THEREOF UNDER SUCH ACT (2) ABSENT AN OPINION OF COUNSEL, WHICH
OPINION IS REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE REIT AND ITS
COUNSEL, TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
THE SECURITIES LAWS OF SUCH STATES OR THAT SUCH TRANSACTION COMPLIES WITH THE
RULES PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION UNDER SAID ACT OR
SUCH STATES OR, (3) EXCEPT IN A TRANSACTION IN COMPLIANCE WITH RULE 144 UNDER
THE SECURITIES ACT." and

 

10

 

 

 (ii)         any legend required by any applicable state securities law.

 

The REIT shall maintain a copy of this Agreement and any amendments thereto on
file in its principal offices, and will make such copy available during normal
business hours for inspection to any party thereto or will provide such copy to
the Purchaser or any transferee upon its or their request.

 

Whenever the legend requirements imposed by this Section 6.1 shall terminate, as
provided in Section 6.2, the respective holders of Shares for which such legend
requirements have terminated shall be entitled to receive from the REIT, at the
REIT's expense, certificates representing the Shares without such legend.

 

6.2.          Notice of Transfer, Opinions of Counsel. Each holder of the Shares
bearing the restrictive legend set forth in Section 6.1 above (a "Restricted
Security"), agrees with respect to any transfer of such Restricted Security to
give to the REIT (a) written notice describing the transferee and the
circumstances, if any, necessary to establish the availability of an exemption
from the registration requirements of the Securities Act or any state law and
(b) upon reasonable request by the REIT to such transferring holder, an opinion
of counsel (at the expense of such holder), which is knowledgeable in securities
law matters (including in-house counsel), in form and substance reasonably
satisfactory to the REIT to the effect that the proposed transfer of such
Restricted Security may be effected without registration of such Restricted
Security under the Securities Act or any state law. If for any reason the REIT
(after having been furnished with the opinion required to be furnished pursuant
to this Section 6.2), shall fail to notify such holder within ten business days
after such holder shall have delivered such notice of opinion. to the REIT that,
in its or its counsel's opinion, the transfer may not be legally effective (the
"Illegal Transfer Notice"), such holders shall thereupon be entitled to transfer
the Restricted Security as proposed. If the holder of the Restricted Security
delivers to the REIT an opinion of counsel (including in-house counselor regular
counsel to such Purchaser or its investment adviser) which is in form and
substance reasonably satisfactory to the REIT that subsequent transfers of such
Restricted Security will not require registration under the Securities Act or
any state law, and the REIT does not provide the holders with an Illegal
Transfer Notice as set forth above, the REIT will within a reasonable period
after such contemplated transfer, at the expense of such holder, deliver new
certificates for such Restricted Security which do not bear the Securities Act
legend set forth in Section 6.1(i) above. The restrictions imposed by this
Section 6 upon the transferability of any particular Restricted Security shall
cease and terminate when such Restricted Security has been sold pursuant to an
effective registration statement under the Securities Act or transferred
pursuant to Rule 144 promulgated under the Securities Act. The holder of any
Restricted Security as to which such restrictions shall have terminated shall be
entitled to receive from the REIT at the expense of such holder, a new security
of the same type but not bearing the restrictive Securities Act legend set forth
in Section 6.1 and not containing any other reference to the restrictions
imposed by this Section 6. Notwithstanding any of the foregoing, no opinion of
counsel will be required to be rendered pursuant to this Section 6.2 with
respect to the transfer of any securities on which the restrictive legend has
been removed in accordance with this Section 6.2. As used in this Section 6.2,
the term "transfer" encompasses any sale, transfer or other disposition of an ,y
securities referred to herein.

 

11

 

 

7.          Definitions. As used herein the following terms have the following
respective meanings:

 

"1934 Act," means the Securities Exchange Act of 1934, and the rules and
regulations of the Commission promulgated thereunder, as from time to time
amended.

 

"Affiliate," except as otherwise defined in this Agreement, means with respect
to any Person any other Person directly or indirectly controlling or controlled
by or under common control with such first Person or any of its Subsidiaries;
provided. however, that, for purposes of this definition, "control" (including,
with correlative meanings, the terms "controlled by" and "under common control
with"), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities
or by agreement or otherwise.

 

"Agreement" means this Agreement, as amended, modified or supplemented from time
to time, together with any exhibits, schedules, appendices or other attachments
thereto.

 

"Approvals" has the meaning ascribed thereto in Section 3.1 (1) hereof.

 

"Capital Stock" means, with respect to any Person, any and all shares,
interests, participation, rights in or other equivalents (however designated) of
such Person’s capital stock, and any rights (other than debt securities
convertible into capital stock), warrant or options exchangeable for or
convertible into such capital stock.

 

"Charter" means the charter of the REIT, as amended to date and presently in
effect.

 

"Charter Documents" has the meaning ascribed thereto in Section 4.1 hereof.

 

"Closing" has the meaning ascribed thereto in Section 2 hereof.

 

"Closing Date" has the meaning ascribed thereto in Section 2 hereof.

 

"Commission" means the United States Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

 

"Common Stock" has the meaning ascribed ascribed thereto in Section 4.5(a).

 

"Disclosure Letter" has the meaning ascribed thereto in Section 4 hereof.

 

12

 

 

"ERISA" means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, as amended from time to time.

 

"Governmental Authority" means any governmental or quasi-governmental authority
including, without limitation, any federal, state, territorial, county,
municipal or other governmental or quasi-governmental agency, board, branch,
bureau, commission, court, department or other instrumentality or political unit
or subdivision, whether domestic or foreign.

 

"Illegal Transfer Notice" has the meaning ascribed thereto in Section 6.2
hereof.

 

"Indemnified Party" means either a REIT Indemnified Party or a Purchaser
Indemnified Party, as the context requires.

 

"Indemnifying Party" has the meaning ascribed thereto in Section 8.1(c) hereof.

 

"License" or "Licenses" has the meaning ascribed thereto in Section 4.2 hereof.

 

"Lien" means any mortgage, lien (statutory or otherwise), charge, pledge,
hypothecation, conditional sales agreement, adverse claim, title retention
agreement or other security interest, encumbrance or other title defect in or on
any interest or title of any vendor, lessor, lender or other secured party to or
of such Person under any conditional sale, trust receipt or other title
retention agreement with respect to any Property or asset of such Person.

 

"Losses" has the meaning ascribed thereto in Section 8.1(a) hereof.

 

"Manager's Stock" has the meaning ascribed thereto in Section 4.5(a).

 

"Material Adverse Effect" has the meaning ascribed thereto in Section 4.l(a)
hereof.

 

"Officer’s Certificate" means a certificate executed on behalf of the REIT by
the Chief Financial Officer of the REIT.

 

"Person" means any individual, corporation, limited or general partnership,
limited liability company, joint venture, association, joint stock company,
trust, unincorporated organization, or government or any agency or political
subdivision thereof.

 

"Plan Assets Regulation" has the meaning set forth in Section 4.11 hereof.

 

"Preferred Stock" has the meaning ascribed thereto in Section 4.5(a).

 

"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

"Purchaser" has the meaning ascribed thereto in the introduction hereof.

 

"Purchaser's Certificate" means a certificate executed on behalf of the
Purchaser by an executive officer or the secretary thereof.

 

13

 

 

"Purchaser Indemnified Party" or "Purchaser Indemnified Parties" has the meaning
ascribed thereto in Section 8.1(a) hereof.

 

"REIT" has the meaning ascribed thereto in the introduction hereof.

 

"REIT Indemnified Party" has the meaning ascribed thereto in Section 8. 1 (b)
hereof.

 

"Restricted Security" has the meaning ascribed thereto in Section 6.2 hereof.

 

"Rule 144" means Rule 144 as promulgated by the Commission under the Securities
Act, and any successor rule or regulation thereto.

 

"Rule 144A" means Rule 144A as promulgated by the Commission under the
Securities Act, and any successor rule or regulation thereto.

 

"SEC Filings" means official filings made by the REIT filed with the Commission
in accordance with the Securities Act and the 1934 Act with respect to events
occurring, or periods ending on or after December 31, 2011.

 

"Securities Act" means the Securities Act of 1933, and the rules and regulations
of the Commission promulgated thereunder, as from time to time amended.

 

"Shares" has the meaning ascribed thereto in Section I hereof.

 

"Subsidiaries" means subsidiary corporations, partnerships, limited
partnerships, joint ventures and limited liability companies which are directly
or indirectly and wholly or majority owned by the REIT, including, unless the
context requires otherwise, the Operating Partnership.

 

"Transaction Documents" means, collectively, this Agreement, the Articles
Supplementary, the Ownership Limit Waiver Letter and any and all agreements,
certificates, instruments and other documents of the REIT required thereby or
executed and delivered pursuant hereto.

 

8.          Miscellaneous.

 

8.1.          Indemnification, Expenses, Etc.

 

(a)          In addition to any and all obligations of the REIT to indemnify the
Purchaser hereunder or under the other Transaction Documents, the REIT agrees,
without limitation as to time, to indemnify and hold harmless the Purchaser, its
Affiliates and the employees, officers, directors, trustees, direct and indirect
partners, members, agents and investment advisors of the Purchaser and its
Affiliates (individually, a "Purchaser Indemnified Party" and, collectively the
"Purchaser Indemnified Parties") from and against any and all losses, claims,
damages, liabilities, costs (including the costs of preparation and reasonable
attorneys' fees) and reasonable expenses (including expenses of investigation)
(collectively, "Losses") incurred or suffered by a Purchaser Indemnified Party
in connection with or arising out of any material breach by the REIT of any
warranty or representation made by the REIT in this Agreement; provided however,
however, that the REIT shall not be liable for any Losses resulting from action
on the part of any Purchaser Indemnified Party which is finally determined in
such proceeding to be wrongful or which is an act of gross negligence,
recklessness or willful misconduct by such Purchaser Indemnified Party. The REIT
agrees as promptly as practicable to reimburse any Purchaser Indemnified Party
for all such Losses as they are incurred or suffered by such Purchaser
Indemnified Party following the receipt of a reasonably detailed invoice setting
forth the amount of such Losses.

 

14

 

 

Except as otherwise provided herein, the REIT agrees (for the benefit of each
Purchaser) to pay, and to hold the Purchaser harmless from and against, all
reasonable costs and expenses (including, without limitation, reasonable
attorneys' fees, expenses and disbursements), if any, in connection with the
enforcement against the REIT or the Subsidiaries, as the case may be, of this
Agreement or any other Transaction Document in connection herewith or therewith
in any action in which the Purchaser attempts to enforce any of the foregoing,
provided, that the Purchaser shall prevail in such action.

 

(b)          In addition to any and all obligations of the Purchaser to
indemnify the REIT hereunder or under the other Transaction Documents, the
Purchaser agrees, without limitation as to time, to indemnify and hold harmless
the REIT, its Affiliates, and the employees, officers, directors, trustees,
direct and indirect partners, members and agents of the REIT and its Affiliates
(individually, a "REIT Indemnified Party" and collectively the "REIT Indemnified
Parties") from and against any and all Losses, incurred or suffered by a REIT
Indemnified Party in connection with or arising out of any material breach by
the Purchaser of any warranty or representation made by the Purchaser in this
Agreement; provided, however, that the Purchaser shall not be liable for any
Losses resulting from action on the part of any REIT Indemnified Party which is
determined in such proceeding to be wrongful or which is in act of gross
negligence, recklessness, or willful misconduct by such REIT Indemnified Party.
The Purchaser agrees as promptly as practicable to reimburse any REIT
Indemnified Party for all such Losses as they are incurred or suffered by such
REIT Indemnified Party following the receipt of a reasonably detailed invoice
setting forth the amount of such Losses.

 

Except as otherwise provided herein, the Purchaser agrees (for the benefit of
the REIT) to pay, and to hold the REIT harmless from and against, all reasonable
costs and expenses (including, without limitation, reasonable attorneys' fees,
expenses and disbursements), if any, in connection with the enforcement against
the Purchaser of this Agreement or any other Transaction Document in any action
in which the REIT attempts to enforce any of the foregoing, provided, that the
REIT shall prevail in such action.

 

(c)          If any Indemnified Party is entitled to indemnification hereunder,
such Indemnified Party or its representative shall give prompt notice to the
REIT or the Purchaser, as the case may be (each, for purposes of this Section 8.
1 (c), an "Indemnifying Party") of any claim or of the commencement of any
proceeding against such Indemnified Party brought by any third party with
respect to which such Indemnified Party seeks indemnification pursuant hereto;
provided, however, that the failure to so notify the Indemnifying Party shall
not relieve the Indemnifying Party from any obligation or liability except to
the extent the Indemnifying Party is prejudiced by such failure. The
Indemnifying Party shall have the right, exercisable by giving written notice to
an Indemnified Party promptly after the receipt of written notice from such
Indemnified Party of such claim or proceeding, to assume, at the expense of the
Indemnifying Party, the defense of any such claim or proceeding with counsel
reasonably satisfactory to such Indemnified Party. The Indemnified Party or
Parties will not be subject to any liability for any settlement made without its
or their consent (but such consent will not be unreasonably withheld). The
Indemnifying Party shall not consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
claimant or plaintiff to such Indemnified Party or Parties of a release, in form
and substance satisfactory to the Indemnified Party or Parties, from all
liability in respect of such claim, litigation or proceeding.

 

15

 

 

8.2.          Survival of Representations and Warranties, Severability. All
representations and warranties contained in this Agreement or the Transaction
Documents or made in writing by or on behalf of the REIT or the Purchaser in
connection with the transactions contemplated by this Agreement or the
Transaction Documents shall survive, for a period of one year after the date
hereof, the execution and delivery of this Agreement, any investigation at any
time made by the REIT, the Purchaser or on such party’s behalf, the purchase of
the Shares by the Purchaser under this Agreement and any disposition or payment
on the Shares. All statements contained in any certificate or other instrument
delivered to the Purchaser by or on behalf of the REIT or delivered to the REIT
by or on behalf of the Purchaser pursuant to this Agreement or the other
Transaction Documents shall be deemed representations and warranties of the REIT
or the Purchaser" as applicable, under this Agreement. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provisions in any other
jurisdiction.

 

8.3.          Exclusivity. After the Closing, to the extent permitted by law,
the indemnities set forth in Section 8.1 shall be the exclusive remedies of the
Purchaser Indemnified Parties and the REIT Indemnified Parties for any Losses
incurred or suffered for which indemnification may be sought pursuant to Section
8.1 and the parties shall not be entitled to a rescission of this Agreement or
to any further indemnification rights or claims of any nature whatsoever in
respect of such Losses for which indemnification may be sought pursuant to
Section 8. 1, all of which the parties hereto hereby waive.

 

8.4.          Amendment and Waiver. This Agreement may be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may be given, provided that the same are in writing and signed by the Purchaser
and the REIT.

 

8.5.          Notices, Etc. Except as otherwise provided in this Agreement,
notices and other communications under this Agreement shall be in writing and
shall be sent by facsimile, with receipt confirmed, or delivered or mailed by
registered or certified mail, return receipt requested, or by a nationally
recognized overnight courier, postage prepaid, addressed, (a) if to the
Purchaser, at the address set forth on the Purchaser's signature page hereto or
such other address as the Purchaser shall have furnished to the REIT in writing,
or (b) if to any other holder of any Shares, at such address as such other
holder shall have furnished to the REIT in writing, or, until any such other
holder so furnishes to the REIT an address, then to and at the address of the
last holder of such Shares who has furnished an address to the REIT, or (c) if
to the REIT, at the address set forth at the beginning of this Agreement, to the
attention of President, or at such other address, or to the attention of such
other officer, as the REIT shall have furnished to the Purchaser and each such
other holder in writing. This Agreement and the other Transaction Documents and
all documents delivered in connection herewith or therewith embody the entire
agreement and understanding between the Purchaser and the REIT and supersede all
prior agreements and understandings relating to the subject hereof.

 

16

 

 

8.6.          Successors and Assigns. Whenever in this Agreement any of the
parties hereto are referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the respective parties which are contained in this Agreement
shall bind and inure to the benefit of the successors and assigns of all other
parties. Except as otherwise provided herein, the terms and provisions of this
Agreement and the other Transaction Documents shall inure to the benefit of and
shall be binding upon any assignee or transferee of the Purchaser, and in the
event of such transfer or assignment, the rights and privileges herein conferred
upon the Purchaser shall automatically extend to and be vested in, and become an
obligation of, such transferee or assignee, all subject to the terms and
conditions hereof.

 

8.7.          Descriptive Headings. The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

8.8.          Satisfaction Requirement. If any agreement, certificate or other
writing, or any action taken or to be taken, is by the terms of this Agreement
required to be satisfactory to a particular party, the determination of such
satisfaction shall be made by such party, as thecae may be, in the sole and
exclusive judgment (exercised in good faith) of the Person or Persons making
such determination.

 

8.9.          GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF MARYLAND WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW.

 

8.10.         Expenses. Each of the REIT and the Purchaser shall be responsible
for its own costs in connection with this Agreement and the transactions
contemplated hereby, including, without limitation, the fees of counsel.

 

8.11.         Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, and it shall
not be necessary in making proof of this Agreement to produce or account for
more than one such counterpart.

 

8.12.         Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any part)/ hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provisions similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

 

17

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

18

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  REIT:           American Realty Capital Properties, Inc.           By:  /s/
Nicholas S. Schorsch     Name:  Nicholas S. Schorsch     Title: Chief Executive
Officer           PURCHASER: Purchase Price for the Shares:  $2,999,990.80     
The CAMBR Charitable Foundation Trust Origination Fee:  $29,999.91          By:
/s/ Allen Skolnick     Name:  Allen Skolnick     Title: Trustee

 

Signature Page to SPA

 

 

 

 

EXHIBIT A

 

Articles Supplementary

 

 

 

 

EXHIBIT B

 

Ownership Limit Waiver Letter

 

 

 

 

EXHIBIT C

 

REIT Certificate

 

 

 

 

EXHIBIT D

 

Purchaser Certificate

 



 

